Citation Nr: 1008038	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 
1972 and from February 1991 to March 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDING OF FACT

There is no credible evidence supporting the Veteran's 
claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the Veteran claimed stressors have 
not been confirmed.  

The Veteran described his stressors in a May 2005 statement, 
mentioning three particularly stressful incidents.  The 
first, which he surmised took place in March 1970, occurred 
at Firebase Ripcord.  The Veteran described a mortar attack 
on the base resulting in the destruction of a helicopter.  
The Veteran states that he was sent to the base to assist in 
the clean up, and that he saw a lot of bodies at that time.  
Second, the Veteran spoke of being sent with the infantry on 
a reconnaissance mission in August 1970, at which time he saw 
many swollen and "busted bodies."  Finally, the Veteran 
stated that during the monsoon seasons, he was frequently 
worried about leeches.  The Veteran also reported seeing one 
soldier killed in action in March 1970 and another soldier 
wounded in February 1970, but he could not remember the names 
of the soldiers nor other specifics regarding these 
incidents.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  Here, the Veteran's 
stressors must be verified as they are either not related to 
combat, or do not described the role associated with the 
Veteran's military occupational specialty (field artillery).  
His combat role would have been firing artillery at distant, 
unseen targets.  He has not indicated this to be his 
stressor.  

If corroborated, the Veteran's stressor statement could 
possibly support his claim for PTSD.  Research conducted by 
the Joint Service Records Research Center (JSRRC) showed that 
while helicopters were destroyed by mortars at Firebase 
Ripcord in July 1970, not March 1970 as the Veteran stated, 
there is no evidence that the Veteran was at this location or 
participated in any reconnaissance missions.  Finally, though 
the Veteran described seeing one fellow soldier killed and 
one injured, he did not provide the names of these soldiers, 
information regarding their rank or units, or any other 
identifiable information to allow for research.  (The Veteran 
reported that he witnessed one soldier injured in February 
1970, but the Veteran himself did not arrive in Vietnam until 
March 1970.)  There is no record reflecting the Veteran had 
leeches on his person, or was otherwise affected by leeches.  

Though the Veteran was diagnosed as suffering from PTSD in 
May 2005, this diagnosis is not based upon an independently-
verified stressor.  Indeed, this diagnosis was not based on 
the stressors that the Veteran supplied to VA in his May 2005 
letter, but on imprecise assertions of combat, and 
significantly, these descriptions differed markedly from the 
events that the Veteran described in his stressor statement.   
(The Veteran, at that time, did not describe any particular 
event that could in turn be corroborated.)  Given these 
variations, the Veteran's contentions are not considered 
credible, and because this diagnosis of PTSD is based on an 
unconfirmed stressor, service connection for PTSD is not 
warranted.  38 C.F.R. § 3.304(f).

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

Here, however, there is no indication that the Veteran is 
suffering from any mental condition other than PTSD.  The 
medical evidence associated with the claims file does not 
show that the Veteran is now receiving or has ever received 
treatment for any other psychiatric disorder.  The evidence 
does reflect that the Veteran has been diagnosed as suffering 
from Huntington's disease, "'a progressive disorder usually 
beginning in young to middle age, consisting of a triad of 
choreoathetosis, dementia, and autosomal dominant inheritance 
with complete penetrance,'" but this is not an acquired 
psychiatric disorder as contemplated by the Clemons decision.  
Dean v. Brown, 8 Vet. App. 449, 451 (1995) (quoting Stedman's 
Medical Dictionary, 333 (26th ed.1995)).  The VA psychiatrist 
who diagnosed the Veteran as suffering from PTSD did not 
diagnose the Veteran as suffering from any other psychiatric 
disorder.  Accordingly, an analysis under Clemons of whether 
the Veteran may be service connected for a psychiatric 
disorder in general is unwarranted. 

Again, as there is no credible evidence supporting the 
Veteran's claimed stressors, the Board concludes that his 
PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
letter did not, however, inform the Veteran of how VA assigns 
effective dates and disability ratings as is now required.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding 
that the notice requirement of the VCAA applies to all five 
elements of a service connection claim).  The Veteran's claim 
is being denied, however, so not receiving notification of 
these elements is ultimately nonprejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO obtained both the Veteran's service treatment records, 
his post-service VA treatment records, and the private 
treatment records of which he apprised the VA.  

In an effort to verify the Veteran's claimed stressors, the 
RO asked the Veteran to provide more detailed and specific 
information regarding these incidents.  The Veteran received 
letters in March 2005, May 2005, and October 2007 asking for 
this information, but he did not respond with the specifics 
the RO sought.  Instead, in his February 2006 substantive 
appeal, the Veteran stated that he felt that he provided 
enough evidence in support of his claim, and he had nothing 
more to submit.  The Board notes that the VA's duty to assist 
is not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the Veteran has not provided the specifics 
(i.e., dates, locations, names of deceased and injured, and 
witnesses) necessary to verify his claimed stressors, so the 
case need not be remanded for further development.

Though one was not provided, a VA medical examination is not 
required on this issue.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the stressor leading to 
the Veteran's diagnosis of PTSD remains unconfirmed.  There 
is thus no indication that the Veteran's PTSD could be 
related to service.  Without such a nexus, the Board may 
consider the medical records already in the file without 
requiring a VA examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


